Citation Nr: 1415993	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a spinal cord tumor, status post laminectomy T1-T5 (back disability) including as due to exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder, to include a left ear scar and cysts of the upper torso and ears, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.

This matter initially came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that denied entitlement to service connection for bilateral hearing loss, a spinal cord tumor status post laminectomy T1-T5, cysts of the upper torso and ears, and a left ear scar status post cyst removal.

The Veteran testified before the undersigned at a June 2009 hearing at the RO (Board hearing).  A transcript of the hearing is of record.

In June 2010, the Board remanded the Veteran's claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The Veteran's January 2008 claim (VA Form 21-4138) references two separate claims for service connection for left ear scarring due to a cyst removal and cysts on the upper torso and ears.  Also, the agency of original jurisdiction (AOJ) and the Board previously characterized the issues on appeal as including two separate claims.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the claims for service connection for left ear scarring due to a cyst removal and cysts on the upper torso and ears both refer to a skin disorder, the Board has re-characterized the issues on appeal as stated above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability.

2.  The preponderance of the evidence is against a finding that the Veteran's current back disability had its clinical onset in service or is otherwise related to active duty, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1110, 1137, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for bilateral hearing loss and a back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

During the Veteran's June 2009 hearing, the undersigned identified the issues on appeal (including entitlement to service connection for bilateral hearing loss and a back disability) and asked the Veteran about the nature of his claimed disabilities. Further, the Veteran provided testimony as to the symptoms and history of his claimed hearing loss and back disability and the treatment received for the disabilities and he has submitted additional evidence during the claim period, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board remanded the claims of service connection for bilateral hearing loss and a back disability in June 2010 to obtain additional evidence (i.e. Social Security Administration (SSA) disability records, private treatment records, and a VA examination to assess the nature and etiology of the Veteran's claimed hearing loss) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, SSA disability records, and identified relevant post-service private medical records, to the extent available.  The Veteran has not reported, and the evidence does not otherwise indicate, that he received any relevant post-service VA medical treatment for hearing loss or a back disability.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed hearing loss.   

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

The Veteran has not been afforded a VA examination for his claimed back disability and an opinion as to the etiology of the disability has not otherwise been obtained.  As discussed below, there is no competent evidence that the current back disability may be related to a disease or injury in service.  The Veteran has not reported any back problems in service or any continuity of symptomatology since service, and there is no other competent medical or lay evidence that the disability may be related to service.  There is no evidence of pertinent disability in service or within the first post-service year. The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

In its June 2010 remand, the Board instructed the AOJ to, among other things, obtain all available SSA disability records, treatment records from "Q and R Clinic" dated from 1970 to 1987, and additional VA and private treatment records identified by the Veteran, and to schedule him for a VA audiologic examination.

There was substantial compliance with the Board's remand, as all available SSA disability records were obtained and associated with the claims file, and a VA audiologic examination was conducted in June 2010.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

In a June 2010 letter, the AOJ asked the Veteran to identify any relevant VA and private treatment records and to submit the appropriate release form to allow VA to obtain any such records (including those from the "Q and R Clinic.")  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the June 2010 letter.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form to allow VA to obtain treatment records from "Q and R Clinic" or any other private treatment provider, and as he has not reported any relevant VA treatment, VA has no further duty to attempt to obtain any additional treatment records.

Accordingly, the AOJ substantially complied with all of the Board's relevant June 2010 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hearing Loss

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, the Veteran claims that he has current bilateral hearing loss that is related to exposure to loud noises in service associated with military aircraft, weaponry, and equipment.  However, there is no medical evidence of any current hearing loss as defined by VA at any time since his claim was received by VA in January 2008.

During a May 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
10
20
Left ear
5
5
5
10
10

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

During the June 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
15
15
10
15
20
Left ear
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

The Veteran has not undergone any other reported hearing examinations during the claim period.

Here, there is no medical evidence to support a diagnosis of bilateral hearing loss. See Brammer v. Derwinski, 3 Vet. App. at 225. 

The evidence fails to show that the Veteran exhibits bilateral hearing loss that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  

In the absence of any competent evidence of bilateral hearing loss, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection for bilateral hearing loss is not warranted.

The Veteran is competent to report symptoms of his claimed hearing loss.  Also, the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376- 77; Buchanan, 451 F.3d at 1337.  However, the determination of whether a Veteran's hearing impairment constitutes a hearing loss disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  The Veteran's statements do not show that he meets the specific pure tone thresholds and speech discrimination percentages required to demonstrate current hearing loss under VA law.  Hence, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application in this case, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.385.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Back Disability

An April 2009 letter from a physician at Medcenter One indicates that the Veteran was diagnosed as having spastic paresis, chronic pain, and bowel and bladder impairment as a result of a spinal cord injury (identified as a spinal cord tumor and syrinx formation).  Thus, a current back disability has been demonstrated.

The Veteran contends that his spinal cord tumor and the resultant back problems that he currently experiences are due to his exposure to herbicides in service.  Specifically, he claims that he was stationed aboard a Navy ship off the coast of Vietnam and that he was exposed to herbicides when he periodically set foot in Vietnam.  Assuming, without deciding, that the Veteran was exposed to herbicides during service, the claim of service connection for a back disability must nevertheless be denied, as explained below.

The current back disability is not a condition listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of any potential exposure to herbicides in service is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 77 Fed. Reg. 47924-8 (Aug. 10, 2012) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of back symptomatology in the years since service.  There is no evidence of any complaints of, or treatment for, back problems in his service treatment records and his December 1968 separation examination was normal other than for body marks and scars.

The objective medical evidence, otherwise, indicates that the Veteran's current back disability did not manifest until many years after service.  The earliest post-service clinical evidence of a possible back disability is a July 1987 treatment record from the Quain and Ramstad Clinic (Quain) that reveals that the Veteran experienced pain and numbness in his right leg that appeared to be a "disc problem."  A July 1987 treatment record from Quain includes a report of an 8 year history (i.e. since approximately 1977) of a burning pain above the right superior iliac crest.  Also, an April 2007 examination report from Medcenter One Health Systems indicates that the Veteran reportedly began experiencing back symptoms approximately 10 years prior to surgical excision of a spinal cord lesion performed in December 1987.  

There is no clinical or lay evidence of any earlier back problems following service.  The absence of any objective clinical or lay evidence of back symptoms for almost a decade after the Veteran's separation from service in December 1968 weighs against a finding that his current back disability was present in service or in the year or years immediately after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. at 1336.  Moreover, the Veteran is competent to describe his observable symptoms, such as spine pain.  Barr v. Nicholson, 21 Vet. App. at 303. 

The Veteran has expressed his belief that his current back disability is related to herbicide exposure in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current back disability is related to any specific injury in service (such as herbicide exposure), as opposed to some other cause.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Indeed, the clinical pathology of spine tumors and disorders is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose spine tumors and disorders.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

There is no other evidence of a relationship between the Veteran's current back disability and service, and neither he nor his representative has alluded to the existence of any such evidence.  The Veteran's contentions are outweighed by the medical evidence showing that the back disability was diagnosed many years after service, and records that do not substantiate his claims of its onset as due to exposure to Agent Orange.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative.  

In sum, a clear preponderance of the objective and probative evidence is against the Veteran's claim for service connection for a back disability including as due to exposure to herbicides and it must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d at 1365. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disability is denied.
REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, the Veteran and his representative reported during the June 2009 hearing that he experienced skin nodules.  Thus, there is competent evidence of a current skin disease.  Service treatment records include March, July, and August 1965 and November 1966 reports of treatment for a face rash and acne although his skin was normal when examined for separation in December 1968.  

Also, the Veteran contended during the June 2009 hearing that a cyst was removed from his left ear in service and that the ear remained scarred and deformed as a result of the in-service procedure.  In sum, there is competent evidence of a current skin disease and in-service skin problems.  There is also competent evidence of a continuity of skin symptomatology in the years since service, suggesting that a current skin disease may be related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current skin disease, is triggered.  Such an examination is needed to determine whether the Veteran has a current skin disease and to obtain a medical opinion as to the etiology of any such disease.

Moreover, the Veteran contends that he was exposed to herbicides in service when he set foot in Vietnam on several occasions.  Information obtained from the National Personnel Records Center (NPRC) and VA's list of ships associated with Vietnam service indicates that the Veteran served aboard the USS COOK that served in the official waters of the Republic of Vietnam from July 1966 to July 1968, and that some crew members aboard the ship set foot on the Vietnam coast in June and July 1966.  

The Veteran's complete service personnel records may contain information concerning his possible service in Vietnam.  These records have not yet been obtained. Hence, on remand, the NPRC should be asked to provide a copy of the Veteran's personnel file.  Also, efforts should be taken to obtain information concerning the activities aboard the USS COOK in June and July 1966.

Accordingly, the case is REMANDED for the following action:

1. Ask the NPRC to provide the Veteran's complete Official Military Personnel File, including all information pertaining to his assigned duties and any potential herbicide exposure.  If efforts to obtain the Veteran's personnel records are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. Contact the National Archives, the Department of the Navy, and any other appropriate records repository, to obtain any ship logs or other information detailing the activities aboard USS COOK in June and July 1966.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3. After completing the development requested above, schedule the Veteran for a VA examination of his skin performed by a dermatologist to determine the etiology of any current skin disease.  All indicated tests and studies shall be conducted and all clinical findings reported in detail.  The claims folder, including this remand and any relevant records contained in the Veteran's electronic files and records obtained pursuant to this remand, shall be sent to the examiner for review.

a. For any current skin disease identified (i.e. any skin disease diagnosed since January 2008 (including, but not limited to, any left ear scar and cysts of the upper torso and ears), is it at least as likely as not (50 percent probability or more) that the current skin disease had its clinical onset in service, including any herbicide exposure in service (including the notations in the March, July, and August 1965 and November 1966 service treatment records; his reports of herbicide exposure in service, and his reports of a left ear cyst removal in service and a continuity of symptomatology in the years since service). 

b. The examiner should provide reasons for each opinion given.

c. The examiner is advised that the Veteran is competent to report a left ear cyst removal in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, he or she must provide a reason for doing so.

d. If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Readjudicate the claim on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


